Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following claim(s) are objected to because of these informalities:  
In claim 1, line 3, “the distance” should read “a distance”.
In claim 2, line 3, “the exposure element is monochromatic” should read " the exposure element emits monochromatic radiation".
Claims 4-7 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim. See MPEP § 608.01(n).  Accordingly, claims 4-7 have not been further treated on the merits. 
Appropriate correction is required.  	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 13-14, recite "light-emitting diodes (11) lying close next to one another".  The term close is a subjective and relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   For the purpose of examination, claim 1, lines 13-14, read on "light-emitting diodes (11) lying next to one another".  Dependent claims fall herewith.
Claim 3 recites "the radiation emitted by the exposure ele25ment".  This term does not have proper antecedent basis.  For the purpose of examination, claim 3 reads on "radiation emitted by the exposure element".
Claim 3, lines 4-6, recite "preferably less than or equal to 410 nm, more preferably less than or equal to 390 nm".  The terms "preferably" and "more preferably" render the claim indefinite because it is unclear whether the limitation(s) following the phrase is a required part of the claimed invention or merely optional.  See MPEP § 2173.05(d).  For the purpose of examination, these terms are interpreted to mean optionally.     
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Westlind (US PG Pub 2017/0028622) in view of Adzima (US PG Pub 2018/0141278) and Buckley (US PG Pub 2007/0241478).
Regarding claim 1, Westlind teaches a 3D printer (system 1100 in Fig. 10 and paras. 0090, 0092-0093), comprising: 
5an exposure element (quantum dot display is one alternative display suitable for the printer display per para. 0093), 
a reservoir (wet bath of block 1144 in Fig. 10 and per paras. 0092-0093) filled with resin (para. 0092),
characterized in that the exposure element is a two-dimensional matrix (display screen encompassing the entire resin chamber per para. 0092 is implicitly a 2D matrix) made of 15individually controllable quantum dots (pixel by pixel control of quantum dot display per para. 0093 indicates individual control) lying next to one another (implicit for the pixel-type display of paras. 0090 and 0093).  
Westlind does not explicitly teach the printer comprises the following features:
a flat build-up plate, 
the exposure element arranged opposite and parallel to the build-up plate, 5
wherein the distance between the build-up plate and the exposure element is settable with the aid of a drive unit, and 
wherein the build-up plate and/or the exposure element is arranged in a reservoir filled with resin in such a way that 10the region adjoining the build-up plate between the build-up plate and the exposure element is taken up by the resin in the reservoir.
However, Westlind does teach that the exposure element is placed under the resin reservoir and that “the object rises in continuous motion as it prints and is mechanically raised from the bath”.
Furthermore, for exposing and mechanically raising an object being printed, it is conventional in the stereolithographic 3D printer arts, as taught, for example, by Adzima, for the printer to comprise a flat build-up plate (130 in Fig. 1), 
the exposure element arranged opposite and parallel to the build-up plate (as shown in Fig. 1), 5
wherein the distance between the build-up plate and the exposure element is settable with the aid of a drive unit (note arrow in Fig. 1 and drive mechanism 140 in paras. 0018 and 0020), and 
wherein the build-up plate is arranged in a reservoir (the build plate starts at a position near the bottom of reservoir 110 per para. 0020) filled with resin in such a way that 10the region adjoining the build-up plate between the build-up plate and the exposure element is taken up by the resin in the reservoir (as shown in Fig. 1).
Combining prior art elements according to known methods to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale A) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
In view of the teachings of Adzima and/or KSR rationale A, it would have been obvious to one of ordinary skill in the art at the time of filing to combine Adzima’s build-up plate and configuration of exposure element, resin, and build-up plate to predictably provide suitable means for exposing resin layer-by-layer and mechanically raising an object being printed by Westlind’s printer system.
Westlind and Adzima do not explicitly teach that the quantum dots are quantum dot light-emitting diodes that are self-luminous when electrically excited.
However, Buckley teaches a method of making 3D objects wherein the exposure element is an array (paras. 0050, 0136, 0153) of quantum dot light-emitting diodes (paras. 0011, 0039) that are self-luminous when electrically excited (paras. 0012, 0053).
Buckley also teaches that the use of such an array of LEDs provides the benefits of “improving the capability to cure very deep sections or areas that are hard to reach with conventional light sources” and close placement of the exposure element to the material being exposed, which avoids loss of power associated with the distances used by conventional exposure elements (para. 0043).
In view of Buckley’s teachings, it would have been obvious to one of ordinary skill in the art to utilize Buckey’s array of quantum dot light-emitting diodes that are self-luminous when electrically excited for the quantum dot array of Westlind’s printer as modified by Adzima, to predictably obtain suitable means for electrical control of the pixels in the exposure element and/or to predictably obtain the benefits taught by Buckley and cited above.
Regarding claim 2, Westlind teaches the exposure element emits monochromatic radiation (“the UV or other wavelength can be optimized for the material being used” per para. 0093 with italics added by examiner; see also para. 0068).
Regarding claim 3, Westlind teaches that the wavelength of radiation emitted by the exposure ele25ment is 365 to 400 nm (para. 0095) and more specifically that wavelengths of 395, 385, or 365 are commonly used for commercial photosensitive compounds (para. 0068), thus falling within the claimed range of less than or equal to 410 nm.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY R SMITH JR./Examiner, Art Unit 1745